KINKADE, J.
1. Section 13717, General Code, providing for the allowance of a credit of one dollar and a half upon unpaid fines imposed upon prisoners for each day the prisoner rema’ns .in jail does not authorize the application of the same credit at the same time to two or more fines imposed on the same individual in sepal ate sentences for separate violations of law, that is to say, the same one dollar and a half cannot be made to concurrently cover or compensate for two or more days of imprisonment embraced in two or more separate sentences.
2. Where the record is silent as to whether two oj. more sentences of imprisonment or fines on the same individual are to be executed cumulatively, the presumption obtains that the sentencing court intended that the prisoner should serve the full aggregate of all imprisonments or pay the full aggregate amount of all fines, or that the same should be covered by the credit allowance thereon, as provided m Section 13717, General Code. Williams v. State, 18 Ohio St., 47, approved and followed.
(Maishall, CJ., Day, Allen, Robinson and Matthias, JJ., concur. Jones, J., concurs in the judgment.)